41 So. 3d 888 (2010)
In re AMENDMENTS TO the FLORIDA RULES OF JUVENILE PROCEDURERULE 8.003.
No. SC09-2195.
Supreme Court of Florida.
June 24, 2010.
*889 Charles Hugh Davis, Chair, Juvenile Court Rules Committee, Jacksonville, FL, Ronald S. Frankel, Vice Chair, Clearwater, FL, and John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, FL, for Petitioner.
Mary Lynn Powell, Assistant State of Attorney, Fifteenth Judicial Circuit, West Palm Beach, FL, Responding with Comments.
PER CURIAM.
This matter is before the Court for consideration of a proposed new Florida Rule of Juvenile Procedure. We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.140(f).
In October 2009, we amended Florida Family Law Rule of Procedure Form 12.928 (Cover Sheet for Family Court Cases). We also amended rule 12.100(a) to require any party opening or reopening a case under the Florida Family Law Rules of Procedure to file a completed Form 12.928 with the clerk of the circuit court. In re Amendments to the Fla. Rules of Civil ProcedureMgmt. of Cases Involving Complex Litig., 30 So. 3d 477, 479 (Fla.2009). In the opinion, this Court expressly stated that its intent was to ensure that Form 12.928 is filed in all cases under the Florida Family Law Rules of Procedure or the Florida Rules of Juvenile Procedure. As there was no juvenile rule requiring use of the form in juvenile cases, the Court requested the Juvenile Court Rules Committee (Committee) to propose amendments to the juvenile rules to require use of the form in all cases filed under the juvenile rules. Id.
On November 30, 2009, the Committee filed an out-of-cycle report proposing new Florida Rule of Juvenile Procedure 8.003, which would require the use of Form 12.928 in proceedings instituted under Parts II (Dependency and Termination of Parental Rights Proceedings), III (Proceedings for Families and Children in Need of Services), or IV (Other Proceedings) of the Florida Rules of Juvenile Procedure. The rule proposed by the Committee would have excluded juvenile delinquency cases (Part I of the Florida Rules of Juvenile Procedure) from the requirement of filing Form 12.928 when such proceedings are instituted.
After the proposal was filed, the Court published the proposed new rule for comment. One comment was filed, to which the Committee filed a response.
Upon consideration of the Committee's report, the comment, and the Committee's response, we adopt new Florida Rule of Juvenile Procedure 8.003 with modification. We decline to exclude juvenile delinquency proceedings from the requirement that Form 12.928 be filed in juvenile cases. The information provided on the form is needed in juvenile delinquency proceedings to enable the State's court system to best serve that population as well. Furthermore, the completion of the one form is not overly burdensome.
New Florida Rule of Juvenile Procedure 8.003 is adopted as reflected in the appendix to this opinion. The amendment shall become effective immediately upon release of this opinion.
It is so ordered.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE EFFECTIVE DATE OF THESE AMENDMENTS.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.

APPENDIX

RULE 8.003. FAMILY LAW COVER SHEET
The party opening or reopening a case under Part I, II, III, or IV of these rules *890 shall file with the clerk of the circuit court Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Law Cases.